PER CURIAM.
Pursuant to Florida Bar Integration Rule, article XIII, The Florida Bar has petitioned this Court to amend Florida Bar Integration Rule, article XI, Rule 11.14. This amendment will expand the rule to include county court judges within the group of judges who have the authority to initiate disciplinary proceedings against members of The Florida Bar in circuit court. The Bar has also requested that we eliminate the requirement that the member of the Bar recommended for discipline practice in the district, circuit, or county of the judge who directs the state attorney to file a motion to discipline that person. We do not agree that this limitation should be removed from the rule.
We grant the petition with the exception of the elimination of this limitation and amend rule 11.14 as follows:
(1) Disciplinary matters in district courts of appeal, and circuit courts and county courts. Whenever it shall be made known to any ef-the judges of the a district courts of appeal, or any judge of a circuit court, or a county court in this state that a member of The Florida Bar practicing in any of the courts of his district, or judicial circuit, or countv has been guilty of any unprofessional act as defined by this Integration Rule or the Code of Professional Responsibility adopted by this Court, such judge may direct the state attorney for the circuit in which such attorney shall have his office to make in writing a motion in the circuit court in the name of the State of Florida to discipline such attorney setting forth in the motion the particular act or acts of conduct for which the attorney is sought to be disciplined.

*245


(91 Nothing in this Rule shall be construed to discourage or to restrict the right and responsibility of any judge to call to the attention of The Florida Bar the conduct of any member thereof which, in the opinion of the judge, warrants investigation by The Florida Bar to determine if there has been a violation of the Code of Professional Responsibility or if an unprofessional act has occurred. It is so ordered.
ALDERMAN, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, MCDONALD and EHRLICH, JJ., concur.